Citation Nr: 1711270	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for numbness of the feet, to include as due to the service-connected degenerative arthritis of the lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim.

In August 2011, the Board remanded the claim in order to afford the Veteran a hearing before a Veterans Law Judge.  In April 2012, the Veteran withdrew this request.  

In March 2013, the Board remanded the claim for an examination and opinion, as well as VA outpatient treatment records. 

In July 2016, the Board remanded the claim for another opinion that addressed secondary service connection. 
 
The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran's bilateral foot disability is etiologically related to his service-connected degenerative arthritis of the lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for numbness of the feet, to include as due to the service-connected degenerative arthritis of the lumbar spine disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II.  General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016). 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that his service-connected lumbar spine disability caused or aggravated his current bilateral foot disability.  Specifically, in his September 2008 informal claim, he stated that his bilateral foot numbness was a problem when walking or climbing the stairs, as he could not feel his feet and fell several times.  In addition, throughout the record, he consistently reported that he experienced intermittent radiating pain from his lower back to his feet.      

Service treatment records are negative for evidence of a right or left foot disability.  

A VA outpatient treatment record dated in July 2009 notes the Veteran's initial report of numbness of the feet.  At the time, the Veteran noted a history of spinal stenosis of the lumbar spine since service; left lower extremity radiculopathy with symptoms of mild left sciatic involvement was assessed.  An October 2009 magnetic resonance imaging (MRI) of the lumbar spine demonstrates a significant amount of narrowing of the L5-S1 intravertebral disc space and severe spinal stenosis and encroachment on the intravertebral foramina on the right side.  A November 2009 record notes the Veteran's report of chronic low back pain with periodic radiation of pain from the low back down his left leg. 

An April 2010 VA examination report notes the examiner's finding that the Veteran had conflicting sensory loss in the left leg that was non-physiological and did not correlate with the anatomy on the MRI, which suggested right sided rather than left sided symptoms.  The examiner concluded that he could only tie the Veteran's subjective left lower extremity mild incomplete sensory loss to the service-connected lumbar spine by speculating.  

The Board found the April 2010 VA examination inadequate for adjudication purposes, as the examiner did not address the question of whether the Veteran had a currently diagnosable neurological disability of the feet manifested by numbness which is proximately due to, the result of, or aggravated by, his service-connected degenerative arthritis of the lumbar spine.  Thus, the Board remanded the case for another VA examination and opinion to address these issues.  

An October 2014 VA peripheral nerves examination report includes an Electromyography (EMG) study which notes right and left lower extremity "abnormal" results.  The examiner noted that the Veteran had evidence of peripheral polyneuropathy that affected sensory and motor on the left.  He also noted that there was evidence of peroneal motor neuropathy on the right.  

A February 2016 VA peripheral nerves examination report notes the Veteran's current diagnosis of bilateral peripheral polyneuropathy, as well as the examiner's finding, in pertinent part, that such diagnosis was unrelated to the service-connected lumbar spine disability.  The examiner explained that the MRI examination showed only foraminal encroachment at the L4-5 level on the right which would not give rise to his sensory findings.  The examiner did not provide an opinion as to whether the peripheral polyneuropathy was aggravated by the service-connected lumbar spine degenerative arthritis.  Therefore, the Board remanded the case for clarification of this opinion.

An August 2016 VA opinion from the February 2016 VA examiner includes the examiner's findings that the EMG demonstrates the presence of a mixed sensorimotor demyelinating /axonal peripheral neuropathy.  The examiner indicated that lumbar root disease would not cause sensory abnormalities on an EMG.  In pertinent part, the examiner stated, "at most, based on MRI anatomy, he would have right L5 distribution sensory and motor loss due his SC condition."  The examiner further stated that the needle examination performed during the EMG did not support the presence of a significant lumbar radiculopathy.  As such, the examiner concluded that it was "unlikely" that the Veteran's current disability was caused or aggravated by his service-connected lumbar spine disability.  

The Board finds that the evidence of record supports a grant of service connection for numbness of the feet, namely, peripheral polyneuropathy of the feet due to the service-connected degenerative arthritis of the lumbar spine disability.  

The medical evidence of record establishes that the Veteran has a current bilateral foot peripheral neuropathy disability.  Further, the Board finds the Veteran's statements concerning the nature of his symptoms and onset since 2009, subsequent to his diagnosis of degenerative arthritis of the lumbar spine, to be competent and credible.  

The Board acknowledges that the February 2016 and August 2016 VA opinions are presented as against the Veteran's claim.  However, in crafting his opinions, the VA examiner in significant part, noted that "at most, based on MRI anatomy, he would have right L5 distribution sensory and motor loss due his SC condition."  The Board finds the examiner's medical conclusion demonstrates that the Veteran's current peripheral polyneuropathy was, in fact, caused by the service-connected lumbar spine disability.  

The Board concluded that the evidence of record supports secondary service connection for a bilateral foot disability and is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in the favor of the Veteran.  Accordingly, entitlement to service connection for a bilateral foot peripheral polyneuropathy disability is warranted.  




ORDER

Service connection for bilateral foot peripheral polyneuropathy disability is granted.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


